DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10, 222,037. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cites below. 
Current SN 16/983,288
U.S. Patent No. 10, 222,037
Claim 1 recites “A decorative light string in the form of a decorative net light for draping on an external structure, comprising: a power plug configured to connect to an external source of power: a first power wire and a second power wire, each of the first and second power wires connected to the power plug: and a plurality of light sets in electrical connection with the power plug via the first power wire and the second power wire, each light set defining an electrical circuit the plurality of light sets including a first light set defining a first electrical circuit and a second light set defining a second electrical circuit each of the plurality of light sets including: a plurality of lamp assemblies, each lamp assembly including a lamp element: and a plurality of internally-reinforced decorative-lighting intermediate wires electrically connecting the lamp assemblies, each of the plurality of internally-reinforced intermediate wires including a plurality of longitudinally-extending conductor strands, a plurality of longitudinally-extending reinforcing strands, and an outer 

Claim 4 recites “the lamp assemblies of the first light set are electrically connected to one another in series, the lamp assemblies of the second light set are electrically connected in to one another in series, and the first light set is electrically connected to the second light set in parallel.”
See at least claim 2; 
Claim 5 recites “the first light set further includes a current-limiting resistor electrically connected in series to the light assemblies of the first light set, 

Claim 6 recites “the first power wire and the second power wire comprise internally-reinforced wires, each of the first power wire and the second power wire including a plurality of conductors, one or more reinforcing strands, and an outer insulating layer surrounding the plurality of conductors and the one or more reinforcing strands.”
See at least claim 5; 
Claim 7 recites “the ampacity of the first power wire is greater than an ampacity of each of the intermediate wires.”
See at least claim 6; 
Claim 8 recites “a material of the one or more non-wire support cords comprises a material that is the same as a material of the one or more reinforcing strands of the intermediate wires or a material of the insulating layer.”
See claim at least 8; 
Claim 9 recites “a diameter of the one or more non-wire support cords is in a range of 50% to 150% of a diameter of each of the internally-reinforced intermediate wires, and a color of the one or more non-wire support cords is approximately the same as a color of each of the internally-reinforced intermediate wires.”
See at least claim 10; 
Claim 10 recites “a diameter of the one or more non-wire support cords is approximately the same 

Claim 11 recites “the one or more support cords defines two or more sides of the rectangular-shaped, net-like decorative lighting structure.”
See at least claim 13;
Claim 12 recites “the one or more support cords comprises two or more support cords.”
See at least claim 14; 
Claim 13 recites “each of the plurality of internally-reinforced intermediate wires comprises a 22 AWG decorative-lighting intermediate wire.”
See at least claim 16; 
Claim 14 recites “the plurality of conductor strands are helically wound around each other.”

Claim 15 recites “the one or more reinforcing strands is adjacent to, and in direct contact with, one or more of the plurality of conductors.”
See at least claim 18;
Claim 16 recites “each of the internally-reinforced intermediate wires exhibits a tensile strength ranging from 2,000 to 3,500 psi.”
See at least claim 20; 
Claim 17 recites “A decorative light string in the form of a decorative net light for draping on an external structure, the decorative net light having first, second, third and fourth sides that define a rectangular shape, the first side opposite the third side, and the second side opposite the 



Claim 19 recites “the first, second and third support cords comprise a color that is substantially the same as a color of the internally-reinforced intermediate wires.”
See at least claim 25; 
Claim 20 recites “a material of the first support cord comprises a material that is substantially the same as a material of the one or more reinforcing strands of the intermediate wires.”
See at least claim 26; 
Claim 21 recites “a diameter of the first, second and third support cords is in a range of 50% to 150% of a diameter of each of the internally-reinforced intermediate wires, and each of the internally-reinforced intermediate wires exhibits a tensile strength ranging from 2,000 to 3,500 psi.”
See at least claim 27; 
Claim 22 recites “the one or more reinforcing strands is adjacent to, and in direct contact with, one or more of the plurality of conductors.”
See at least claim 30; 





Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875